Case: 10-50964     Document: 00511554188         Page: 1     Date Filed: 07/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 28, 2011
                                     No. 10-50964
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LEODEGARIO NAVARRO-MENDEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:10-CR-995-1


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
        Leodegario Navarro-Mendez (Navarro) pleaded guilty to illegal reentry
into the United States after deportation and was sentenced above the sentencing
guidelines range to 12 months of imprisonment and one year of supervised
release. He argues on appeal that his sentence is unreasonable because the
district court did not adequately explain its reasons for sentencing him above the
guidelines range.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-50964   Document: 00511554188    Page: 2   Date Filed: 07/28/2011

                                No. 10-50964

     Navarro has completed his sentence, has been released from custody, and
has been removed to Mexico. The appeal of his sentence is therefore moot. See
United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir. 2007).
Accordingly, the appeal is DISMISSED.




                                     2